Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 1 of 9


                                                                        EXHIBIT A


                                                          DATE FILED: July 1, 2020 5:10 PM
                                                          FILING ID: 5CE07385A9C28
                                                          CASE NUMBER: 2020CV30203
DISTRICT COURT, CITY AND COUNTY OF
BROOMFIELD, COLORADO
Broomfield Combined Courts
17 Descombes Dr.
Broomfield, Colorado 80020

Plaintiff:
AMANDA LESTER

                                                           COURT USE ONLY
Defendants:
APPEXTREMES, LLC, d/b/a CONGA, a Delaware
limited liability company; and
APTTUS CORPORATION, d/b/a CONGA, a Delaware
corporation.




Attorneys for: Plaintiff Amanda Lester                  Case Number:

Name:         Charlotte N. Sweeney, #26274
              Jennifer M. Kinkade, #53885
              SWEENEY & BECHTOLD, LLC                   Courtroom:
Address:      650 S. Cherry Street, Suite 700
              Denver, Colorado 80246
Phone Number: (303) 865-3733
Facsimile:    (303) 865-3738
E-mail:        cnsweeney@sweeneybechtold.com
               jmkinkade@sweeneybechtold.com


                          COMPLAINT AND JURY DEMAND




      Plaintiff Amanda Lester, by and through her attorneys, for her Complaint against
Defendants AppExtremes, LLC, d/b/a Conga and Apttus Corporation, d/b/a Conga (collectively
“Conga”) state and allege as follows:
Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 2 of 9




                                        I.     INTRODUCTION

1.      This action arises from Conga’s fraudulent misrepresentations made to Plaintiff Amanda
Lester regarding the terms of her employment and the breach of oral promises made to Plaintiff
Lester.

                                         II.    PARTIES

2.     Plaintiff Lester is a citizen of the State of Texas and a former employee of Defendant
Conga.

3.     Defendant AppExtremes, LLC is a Delaware limited liability company, having its principal
place of business in the City and County of Broomfield.

4.     Defendant AppExtremes, LLC is the registrant of Conga’s trade name with the Colorado
Secretary of State.

5.     Defendant Apttus Corporation is a Delaware corporation, having its principal place of
business in the City and County of San Mateo, California and its registered agent in Littleton,
Colorado.

6.     Defendant Apttus Corporation merged with, or acquired, Defendant Conga in May 2020.

                              III. JURISDICTION AND VENUE

7.      Jurisdiction is proper as Defendant Conga operates in the state of Colorado, and because
jurisdiction of the District Court is conferred by the Constitution of the State of Colorado, Article
VI, Section 9.

8.     Venue is proper before this Court pursuant to C.R.C.P. 98(c).

                                IV. GENERAL ALLEGATIONS

9.     Plaintiff Lester was hired by Conga’s predecessor, Octiv, as a Marketing Communications
Specialist in June 2012.

10.    Conga signed a letter of intent to inquire Octiv in March 2018.

11.   On or about March 16, 2018, Conga’s Chief Technology Officer and Chief Product Officer,
Doug Rybacki, and then-Vice President of Product Marketing, Will Spendlove, flew to Octiv’s
headquarters in Indianapolis.

12.     While they were visiting headquarters, Mr. Rybacki and Mr. Spendlove had a discussion
with Plaintiff Lester to ask whether she would consider remaining employed with Conga following
its acquisition of Octiv.



                                                 2
Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 3 of 9




13.    By this time, Plaintiff Lester was in the process of applying for multiple full-time Masters
in Business Administration (MBA) programs at universities across the country.

14.   The MBA programs to which Plaintiff Lester was applying were scheduled to begin in
August 2018.

15.    Mr. Rybacki and Mr. Spendlove informed Plaintiff Lester during their March 2018
conversation that they were aware she was applying to these programs.

16.    While they were supportive of her plans, Mr. Rybacki told Plaintiff Lester that she should
consider applying to part-time programs so that she could work for Conga while she was in school.

17.   On April 3-4, 2018, Conga announced its intent to acquire Octiv to employees at Conga
Connect, the company’s annual customer conference.

18.    On April 5 or 6, 2018, Plaintiff Lester met again with Mr. Rybacki and Mr. Spendlove.

19.      During this meeting, Plaintiff Lester reiterated her intention to attend an MBA program
that fall.

20.    In response, Mr. Rybacki asked her to consider a part-time MBA program.

21.    Mr. Rybacki also told Plaintiff Lester that he had completed his MBA while working full-
time, but that a part-time program provided an excellent opportunity to apply coursework to the
job Ms. Lester would be in with Conga.

22.     During the Conga Connect conference, Mason White, Head of Product Strategy,
encouraged Plaintiff Lester to complete the MIT Sloan Artificial Intelligence: Implications for
Business Strategy online course, which he told her would prepare her to launch Conga’s Artificial
Intelligence (AI) product.

23.     Mr. White told Plaintiff Lester that Conga would reimburse her for the cost of the MIT
course, which was $3,200.00.

24.    On April 13, 2018, Conga officially acquired Octiv.

25.    On June 1, 2018, Plaintiff Lester was accepted into the two-year full-time MBA program
at Notre Dame.

26.    Plaintiff Lester’s acceptance letter indicated she would receive a $20,000 scholarship for
each year of the program, and that the total tuition costs would amount to $112,676.

27.    Based on Mr. Rybacki and Mr. Spendlove’s representations that she should take a part-
time program instead, Ms. Lester requested a one-year deferral on June 5, 2018, which Notre-
Dame granted.



                                                3
Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 4 of 9




28.    In August 2018, Sienna Quirk, one of the two Directors of Product Marketing, left Conga
and Plaintiff Lester assumed her responsibilities for the Contract Lifecycle Management (“CLM”)
product line.

29.     Plaintiff Lester’s performance evaluations remained overwhelmingly positive, despite the
fact that she had taken on additional job duties, including meeting with various departments and
developing go-to-market strategies for Conga’s sales teams to market the CLM product line.

30.     Relying on Mr. White’s representation that Conga would reimburse her for the cost of the
MIT course he recommended, Plaintiff Lester obtained Mr. Spendlove’s approval to take the
course.

31.    Plaintiff Lester completed the MIT course by September 2018.

32.    When Plaintiff Lester submitted the receipt for the course to Conga’s accounting
department, it informed her that she would not be reimbursed, contrary to Mr. White’s assertion
and Mr. Spendlove’s approval.

33.   In March 2019, Plaintiff Lester took on additional job responsibilities that she inherited
from Karen Cooper, the second Director of Product Marketing, when Ms. Cooper left the
company.

34.   Plaintiff Lester took charge of the flagship Document Generation product line, including
Conga Composer, Conga Batch, Conga Trigger, and Conga Collaborate.

35.    Conga Composer was a particularly important product in Conga’s business model, as it
generated the majority of Conga’s annual sales.

36.     Additionally, Plaintiff Lester created and updated essential marketing and selling materials
for Conga as part of her newly inherited job duties. Namely, Plaintiff Lester led industry analyst
relations, earning placement in evaluations from top industry analysts, and introduced new pricing
and packaging initiatives, which led to 20% faster sales cycles and doubled the win rate.

37.    Due to her outstanding performance, Plaintiff Lester was promoted on April 11, 2019 to
Senior Product Marketing Manager.

38.    During her meeting with Mr. Spendlove where he informed her of her promotion, they
discussed Plaintiff Lester’s future at Conga.

39.    Once again, Plaintiff Lester made her intention to pursue her MBA clear to Mr. Spendlove.

40.     Mr. Spendlove repeated his recommendation that Plaintiff Lester instead look into part-
time MBA programs so that she could complete her degree on a part-time basis while working
full-time for Conga.




                                                 4
Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 5 of 9




41.    Plaintiff Lester researched the Executive MBA (“EMBA”) program at Notre Dame, which
would allow her to complete her degree on a part-time basis while working full time at Conga.

42.     The EMBA program was designed as a part-time program that was specifically allowed
for individuals to work full-time in addition to taking courses.

43.   Plaintiff Lester informed Mr. Spendlove that, among the requirements for enrollment in
the EMBA program, Plaintiff Lester would need to be employed full-time and would require
company sponsorship and letters of recommendation from her employer.

44.   Conga’s Human Resources department reviewed the requirements and submitted a
Statement of Support to Plaintiff Lester on May 6, 2019.

45.    In addition, Mr. Rybacki and Mr. Spendlove wrote letters of recommendation for Plaintiff
Lester’s application to the Notre Dame EMBA program.

46.    On June 11, 2019, Plaintiff Lester was accepted into Notre Dame’s EMBA program.

47.    While she received a scholarship for the EMBA, it was significantly smaller than the
scholarship she was offered for the regular MBA program.

48.    The scholarship offered for the EMBA was for $25,000, with a total tuition cost of
$133,515.

49.    Plaintiff Lester confirmed her acceptance in to the EMBA program and enrolled on June
12, 2019.

50.    Around this same time, Mr. Spendlove and Conga’s HR department approved Plaintiff
Lester’s relocation from Indianapolis to Boulder, Colorado to work out of the company’s
headquarters in Broomfield.

51.    On August 29, 2019, Mr. Spendlove left the company.

52.   Maureen West became Plaintiff Lester’s supervisor upon Mr. Spendlove’s departure on
August 30, 2019.

53.    The following day, August 31, Plaintiff Lester moved from Indianapolis to Colorado.

54.    Plaintiff Lester’s move was advantageous to Conga’s sales team, product team,
engineering, and marketing team, which were all located in Colorado and with whom Plaintiff
Lester was in constant collaboration with as part of her essential job duties.

55.    Ms. West met with Plaintiff Lester on October 29, 2019 and told her that her participation
in the EMBA program was not of any value to Conga and insinuated that the program was
hindering Plaintiff Lester’s performance.



                                               5
Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 6 of 9




56.    Contrary to Ms. West’s assertions, Plaintiff Lester had continued performing as well as she
had prior to Ms. West becoming her supervisor.

57.     When Plaintiff Lester sought specific examples of how her performance was allegedly
insufficient, Ms. West’s only advice was to direct Plaintiff Lester to google a Senior Product
Marketing Manager job description for guidance.

58.    Plaintiff Lester informed Mary Ryan, Conga’s HR Operations Specialist and Executive
Assistant to the CMO, of her interaction with Ms. West on October 31, 2019.

59.     Ms. Ryan told Plaintiff Lester that she, herself, had concerns with the criteria Ms. West
relied upon to assess Plaintiff Lester’s performance, because of the subjective and immeasurable
standards Ms. West imposed and recommended Plaintiff Lester speak to Manager of HR
Operations and Culture, Joanne Biggar, about the matter.

60.   Ms. Ryan suggested Plaintiff Lester follow up with Ms. West in a couple weeks to see if
Ms. West’s opinions of Plaintiff Lester’s performance had changed.

61.    On November 21, 2019, Plaintiff Lester and Ms. West met again.

62. During this meeting, Ms. West again claimed that Plaintiff Lester’s participation in the
EMBA program was negatively impacting Plaintiff Lester’s performance.

63.    Ms. West did not specify why she felt that the EMBA program was hindering Plaintiff
Lester’s performance and she continued to heavily scrutinize Plaintiff Lester without basis.

64.     Plaintiff Lester asked for clarification from Ms. West regarding her expectations and why
Plaintiff Lester was not meeting them. However, Ms. West was unable to provide specific
examples of performance issues.

65.     On December 4, 2019, Ms. West told Plaintiff Lester that she was not the right fit for the
company and that Ms. West intended to contact HR in order to find Plaintiff Lester a different
position that would fit her skillsets.

66.    Plaintiff Lester asked Ms. Ryan and Ms. Biggar if she was being terminated.

67.    Ms. Ryan and Ms. Biggar confirmed Plaintiff Lester was not being fired, despite Ms.
West’s thinly veiled threats at ending Plaintiff Lester’s career with Conga.

68.    On January 15, 2020, Ms. West called Plaintiff Lester and briefly informed her that she
made the decision to terminate Plaintiff Lester, effective immediately.

69.     Ms. Biggar met with Plaintiff Lester after the phone call and reiterated Ms. West’s position
that Plaintiff Lester was not a good fit for the company and confirmed Plaintiff Lester was
terminated.



                                                 6
Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 7 of 9




70.    During her conversation with Ms. Biggar, Plaintiff Lester reminded her that she not only
moved across the country for this position, but also that she had declined enrollment in the much-
cheaper full-time MBA program and pursued the EMBA program at the bequest of Mr. Rybacki
and Mr. Spendlove.

71.    Plaintiff Lester also reminded Ms. Biggar that her attendance in the EMBA program
required she be employed full-time and have employer sponsorship.

72.    Ms. Biggar dismissed Plaintiff Lester’s concerns and proceeded to review a termination
packet with Plaintiff Lester, telling her that she would “see what [she] could do” about the EMBA
program.

73.    Ultimately, nothing was done to compensate Plaintiff Lester for her reasonable reliance on
the company’s assurances that it would sponsor her and maintain her employment during the
EMBA program.

                              V.      STATEMENT OF CLAIMS

                               FIRST CLAIM FOR RELIEF
                        Negligent Misrepresentation Against Defendants

73.    The foregoing allegations are realleged and incorporated by reference.

74.    Acting on behalf of Conga, Defendants’ agents supplied Plaintiff Lester with false
information regarding Conga’s intent to 1) maintain Plaintiff Lester’s employment through the
duration of her EMBA program, and 2) reimburse her for the cost of the MIT course.

75.    Defendants’ agents made false representations to Plaintiff Lester in the course of Conga’s
business.

76.     Defendants’ agents gave the information to Plaintiff Lester for the use or guidance of
Plaintiff in deciding to pursue the MIT course, the EMBA program, and to continue working for
Conga.

77.     Defendants’ agents failed to exercise reasonable care or competence in communicating
the information to Plaintiff Lester.

78.    Plaintiff Lester justifiably relied on Defendants’ agents’ representations.

79.    As a proximate result of Defendants’ misrepresentations, Plaintiff Lester suffered
pecuniary losses, including loss of wages and benefits, loss of tuition and costs, moving
expenses, emotional distress, inconvenience, mental anguish, loss of enjoyment of life and other
consequential damages.




                                                 7
Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 8 of 9




                              SECOND CLAIM FOR RELIEF
                        Fraudulent Misrepresentation Against Defendants

78.    The foregoing allegations are realleged and incorporated by reference.

80.     Acting on behalf of Conga, Defendants’ agents made false representations of material
facts to Plaintiff Lester regarding Conga’s intent to 1) maintain Plaintiff Lester’s employment
through the duration of her EMBA program, and 2) reimburse her for the cost of the MIT course.

79.     At the time they made the representations, Defendants’ agents either knew the
representations were false or were aware that they did not know whether the representations were
true or false.

80.    The representations induced Plaintiff Lester to continue to work for Conga.

81.    Defendants’ agents intended for Plaintiff Lester to act and/or rely upon their
representations.

82.     Plaintiff Lester justifiably relied upon the information that was provided to her by
Defendants’ agents by continuing to work for Conga, pursuing a different degree than what she
originally intended because it would be helpful to her position at Conga, and otherwise utilizing
her expertise to the benefit of Conga.

83.     As a direct and proximate result of such false representations, Plaintiff Lester has
suffered and continues to suffer a loss of wages and benefits, a loss of job, loss of career
opportunities and interruption of career path, emotional distress, inconvenience, mental anguish,
loss of enjoyment of life and other consequential damages.

                               THIRD CLAIM FOR RELIEF
                            Promissory Estoppel Against Defendants

84.    The foregoing allegations are realleged and incorporated by reference.

85.     On behalf of Conga, Defendants’ agents promised Conga’s intent to 1) maintain Plaintiff
Lester’s employment through the duration of her EMBA program, and 2) reimburse her for the
cost of the MIT course.

86.   Defendants’ agents should reasonably have expected Plaintiff Lester to act and/or rely on
Defendants’ agents’ promises.

87.    Plaintiff Lester reasonably relied on these promises to her detriment.

88.    Injustice can be avoided only by enforcement of Defendants’ promises.



                                                8
Case 1:20-cv-02482-LTB Document 6 Filed 08/18/20 USDC Colorado Page 9 of 9




89.     As a direct and proximate result of Conga’s failure to uphold the promise, Plaintiff Lester
has suffered and continues to suffer damages equal to her loss of wages and benefits.

                                 DEMAND FOR JUDGMENT

      WHEREFORE, Plaintiff Amanda Lester demands judgment in her favor and against
Defendants for:

           a. Back pay and benefits;

           b. Front pay and benefits;

           c. Moving costs and expenses;

           d. Injunctive and declaratory relief;

           e. Other appropriate equitable relief;

           f. Prejudgment and post-judgment interest;

           g. Costs;

           h. Such other relief as the Court deems proper.


  PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES TRIABLE BY JURY.


Dated: July 1, 2020.

                                                       SWEENEY & BECHTOLD, LLC

                                                       /s/ Jennifer M. Kinkade
                                                       Attorney for Plaintiff

Plaintiffs’ Addresses:
Amanda Lester
9924 Hathaway St.
Dallas, TX 75220

       Pursuant to C.R.C.P 121, § 1-26, a printed or printable copy this document with original
or scanned signatures is maintained by the filing party and will be made available for inspection
by other parties or the court upon request.




                                                   9
